DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks, filed 02/14/2022, are acknowledged. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski et al. (USPN 2014/0187883-cited by the Applicant) in view of Li et al. (USPN 2011/0112387-Cited by the Applicant) in view of Addison et al. (USPN 2014/0176944-cited by the Applicant).
Regarding claims 1 and 12, Lisogurski et al. discloses a method of ensemble averaging signals in a oximeter, comprising: receiving, at a processor, a first electromagnetic radiation signal and a second electromagnetic radiation signal wherein the first electromagnetic radiation signal and the second electromagnetic radiation signal each comprises arterial pulses and venous pulses, from oximetry sensor having a detector and emitter ([0033]-[0034]); receiving, at the processor, a trigger signal, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have modified the oximetry of Lisogurski et al. by including two emitters and two detectors for measuring regional oxygen saturation values, with a reasonable expectation of success, because the prior art teaches measuring oxygen saturation values using an emitter and detector, as taught by Lisogurski et al., and since two emitters and two detectors for measuring regional oxygen saturation values would have been known in the art, as taught by Li et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Lisogurski et al. in view of Li et al. fail to disclose determine the regional oximetry sensor is not disposed on the patient based at least in part on one or more features of the one or more ensemble averaged signals. Addison et al. discloses determining a probe off condition in an oximeter ([0028]-[0029]). Therefore, it would have been 
Regarding claims 2, 13, the combination of Lisogurski , Li and Addison et al. teaches the one or more features comprise a pulse amplitude, a pulse shape, a pulse period, a dicrotic notch, or any combination thereof (Addison et al. [0027]-[0028]).
Regarding claims 3, 14, the combination of Lisogurski , Li and Addison et al. teaches the processor is configured to determine the regional oximetry sensor is not disposed on the patient based at least in part on the one or more features of the one or more ensemble averaged signals by at least: determining whether the one or more ensemble averaged signals include one or more arterial pulses based on the one or more features; and determining that the regional oximetry sensor is not disposed on the patient in response determining that the one or more ensemble averaged signals do not include one or more arterial pulses (Addison et al. [0026]-[0028]). 
Regarding claims 4, 15, the combination of Lisogurski , Li and Addison et al. teaches the processor is configured to determine or define a location of one or more pulses in the one or more ensemble averaged signals based on the frequency of the 
Regarding claims 5, 16, the combination of Lisogurski , Li and Addison et al. teaches the periodic physical activity includes a cardiac cycle of the patient (See Lisogurski et al. [0028], [0041], [0052], [0062], Li et al. [0035]-[0042]).
Regarding claims 6, 16, the combination of Lisogurski , Li and Addison et al. teaches the periodic physical activity includes a respiratory cycle of the patient.
Regarding claims 7, 17, the combination of Lisogurski , Li and Addison et al. teaches the processor is configured to generate the one or more ensemble averaged signals by at least: subtracting the first electromagnetic radiation signal from the second electromagnetic radiation signal to generate a difference electromagnetic radiation signal; and ensemble averaging the difference electromagnetic radiation signal utilizing the trigger signal to generate the one or more ensemble averaged signals (Lisogurski et al. [0050]-[0053]).
Regarding claims 8, 18, the combination of Lisogurski , Li and Addison et al. teaches the processor is configured to generate the one or more ensemble averaged signals by at least determining or defining a location of pulses in the one or more ensemble averaged signals based on the frequency of the trigger signal (Lisogurski et al. [0028],[0041], [0052], [0062], Li et al. [0035]-[0042]).
Regarding claims 9, 19, the combination of Lisogurski , Li and Addison et al. teaches a medical device configured to generate the trigger signal, wherein the medical device comprises at least one of an electrocardiogram sensor, a pulse oximetry sensor, 
Regarding claims 10, 19, the combination of Lisogurski , Li and Addison et al. teaches the processor is configured to determine the trigger signal based on the first electromagnetic radiation signal, the first electromagnetic radiation signal comprising a photoplethysmography (PPG) signal (See Lisogurski et al. [0028], [0041], [0052], [0062], Li et al. [0035]-[0042]).
Regarding claims 11, 20, the combination of Lisogurski , Li and Addison et al. teaches the processor is configured to determine a regional oxygen saturation value based at least in part upon the one or more features (See Lisogurski et al. [0028], [0041], [0052], [0062], Li et al. [0035]-[0042]).
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. Applicant argues that Lisogurski does not teach or suggest generating one or more ensemble averaged signals based at least in part on the first and second electromagnetic radiation signals and the trigger signal . . . wherein the first electromagnetic radiation signal and the second electromagnetic radiation signal each comprises arterial pulses and venous pulses,” as recited by amended claim 1. In response, the Examiner maintains that what applicant alleges is not structurally distinguishable from the prior art, and the newly added limitations do not further limit the positively recited structures. Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN FARDANESH/Examiner, Art Unit 3791